In an action, inter alia, to recover for managerial and consulting services rendered, defendant Tuchman appeals from so much of an order of the Supreme Court, Kings County (Aronin, J.), entered April 22, 1980, as denied his motion to dismiss the complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. There are issues of fact as to whether the agreement was “a special promise to answer for the debt *** of another” (see General Obligations Law, §5-701, subd a, par 2), and as to whether there was a novation. Damiani, J.P., Gibbons, Rabin and Margett, JJ., concur.